[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                        FILED
                      ________________________ U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                   OCTOBER 1, 2010
                            No. 10-10263
                        Non-Argument Calendar         JOHN LEY
                                                       CLERK
                      ________________________

                   D. C. Docket No.1:09-cv-03087-WBH

JORY J. BRICKER,

                                                          Plaintiff-Appellant,

                                 versus


COBB COUNTY GOVT. & PERSONNEL,
GEORGIA STATE GOVT & PERSONNEL, et al.,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (October 1, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Jory J. Bricker appeals the district court’s dismissal of her complaint,

brought in forma pauperis, pursuant to 28 U.S.C. § 1915(e)(2). A district court

must dismiss an action brought in forma pauperis upon determining that the

action: (1) is frivolous or malicious; (2) fails to state a claim on which relief may

be granted; or (3) seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). The district court dismissed Bricker’s

complaint for multiple reasons, concluding that (1) the complaint was barred by

the doctrine of res judicata; (2) the complaint was barred by the applicable statute

of limitations; (3) the complaint failed to establish federal question or diversity

jurisdiction; (4) the complaint failed to establish venue in the Northern District of

Georgia; and (5) the complaint asserted claims against Defendants who are

immune from suit or not subject to the court’s personal jurisdiction. We review de

novo a dismissal under 28 U.S.C. § 1915(e)(2), taking the allegations in the

complaint as true. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      We need not address all of the district court’s bases for dismissal, as “[t]his

court may affirm on any ground supported by the record.” Welding Servs., Inc. v.

Forman, 509 F.3d 1351, 1356 (11th Cir. 2007). We agree with the district court

that Bricker’s complaint is barred by the applicable statute of limitations. All of

Bricker’s allegations stem from her 1987 divorce proceedings in Cobb County,

                                           2
Georgia. Specifically, she claims that various attorneys, bank officials, and local,

state, and federal officials and judges conspired to alter documents related to a real

property mortgage without her knowledge in 1987 and that the Veterans

Administration illegally foreclosed on her property in Largo, Florida, in 1989.

      Assuming arguendo that Bricker’s complaint alleges a federal claim under

42 U.S.C. § 1983, as she argues on appeal, “[a]ll constitutional claims brought

under § 1983 are tort actions, subject to the statute of limitations governing

personal injury actions in the state where the § 1983 action has been brought.”

McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). Bricker brought her

claims in Georgia, where the governing limitations period is two years. O.C.G.A.

§ 9-3-33; Porter v. Ray, 461 F.3d 1315, 1323 (11th Cir. 2006). A cause of action

under § 1983 accrues, and thereby sets the limitations clock running, when the

plaintiff knows or should know (1) that she has suffered the injury that forms the

basis of her complaint and (2) who has inflicted the injury. Chappell v. Rich, 340

F.3d 1279, 1283 (11th Cir. 2003). Based on the facts alleged in Bricker’s

complaint, it is apparent that the statute of limitations would have expired well

over a decade before she filed this federal action in the district court. See

Brotherhood of Locomotive Eng’rs and Trainmen Gen. Comm. of Adjustment

CSX Transp. N. Lines v. CSX Transp., Inc., 522 F.3d 1190, 1194 (11th Cir. 2008)

                                          3
(“A Rule 12(b)(6) dismissal on statute of limitations grounds is appropriate only if

it is apparent from the face of the complaint that the claim is time-barred.”)

(internal quotations and citations omitted). Accordingly, the district court did not

err in concluding that Bricker’s complaint was barred by the applicable statute of

limitations.

      AFFIRMED.




                                          4